Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second and third damper apertures of claims 4 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Svenska (GB 942804 A), as cited by Applicant, in view of Shelcoviz et al. (US 2015/0000748 A1), hereinafter Shelcoviz.
Regarding claim 1, Svenska discloses (Fig. 1) a suspension strut 1 for a vehicle, the suspension strut comprising:
a first connector 40 for connecting to a first point on the vehicle (Fig. 1; Pg. 2, lines 96 – 102);
a second connector 39 for connecting to a second point on the vehicle (Fig. 1; Pg. 2, lines 96-102);
a damper assembly 11 adapted to provide a damping force as fluid flows through the damper assembly 11 during relative compression between the first point 40 and the second point 39 (Pg. 2, lines 50 – 52; bore 12 and disk 17 are part of damper assembly 11), wherein the damper assembly 11 comprises:
a side wall and a damper aperture 12 in the side wall (Fig. 1; aperture 12 is formed by side walls defining aperture 12), wherein the damper aperture 12 is open throughout operation of the strut 1 to allow fluid to flow through the damper assembly 11 (Pg. 2, lines 105 – 127), and
a damper valve 17 openable by fluid flowing through the damper assembly 11 during relative compression between the first point 40 and the second point 39, the damper valve 17 remaining closed as fluid flows through the damper assembly 11 during relative extension between the first point 40 and the second point 39 (Pg. 3, lines 68 – 89), wherein the damper valve 17 comprises
a valve aperture 15 provided in an axial face of the damper assembly 17 (Fig. 1), and
a plate 17 configured to be located on the same axial face of the damper assembly (Fig. 1);
	a piston 19 (Fig. 1); and
	a first chamber 21 on a first side of the piston 19 (Fig. 1), and a second chamber 22 on a second side of the piston 19, wherein the piston 19 comprises a cavity on the second side of the piston, the cavity forming part of the second chamber 22 (Fig. 1),
	wherein displacement of the first point 40 relative to the second point 39 is resisted by a change in volume of the first chamber 21 due to movement of the piston 19 (Fig. 1; Pg. 2, lines 105 – 127).
	Svenska does not disclose a bias device, wherein the bias device biases the plate towards the valve aperture and axial face to close the valve aperture, and fluid flowing through the damper assembly during relative compression between the first point and the second point causes the plate to move away from the valve aperture and axial face to open the damper valve, wherein the plate and the bias device are on opposing sides of the valve aperture.
	Shelcoviz teaches (Fig. 4-5) a bias device 20 for a damper valve 10, wherein the bias device 20 biases the plate towards a valve aperture 62 and axial face 46 to close the valve aperture 62 (Fig. 4; Para. [0043]), and fluid flowing through the damper assembly 10 during relative compression between a first point and a second point causes a plate 18 to move away from the valve aperture 62 and axial face 46 to open the damper valve 10 (Fig. 5), and wherein the plate 18 and the bias device 20 are on opposing sides of the valve aperture 62 (Fig. 4-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Svenska by including a bias device to bias the plate toward the aperture and locating the plate and bias device on opposing sides of the valve aperture as disclosed by Shelcoviz because the bias device biases the plate so that it is normally seated against the axial face, in the closed position (Para. [0043] of Shelcoviz).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the bias device and the plate on opposing sides of the valve aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	
	Regarding claim 5, Svenska, modified as above, further discloses (all references are to Svenska) a rod 8 connectable to the first point via the first connector 40 (Fig. 1); and
	 a cylinder 2 connectable to the second point via the second connector 39 (Fig. 1), the cylinder 2 movable with respect to the rod 8 to affect displacement of the first point relative to the second point (Fig. 1-2);
	wherein the damper assembly 11 is located within an end region of the rod 8 (Fig. 1; top end region), the damper assembly 11 providing a damping force as fluid flows into the rod 8 through the damper assembly 11 during relative compression between the first point and the second point (Fig. 1-2; compression results in fluid flowing from above damper assembly 11 to below damper assembly 11, with damper assembly 11 providing damping force).

	Regarding claim 6, Svenska, modified as above, further discloses (all references are to Svenska) that the cavity is a second cavity, and the piston 19 further comprises a first cavity on a first side of the piston, the first cavity forming part of the first chamber 21 (Fig. 1; bottom cavity is part of chamber 21).

	Regarding claim 7, Svenska, modified as above (all references are to Svenska) further discloses that the first chamber 21 and the piston 19 are located within the rod 8 (Fig. 1) and the second chamber 22 is located at least partially within the cylinder 2 (Fig. 1), the piston 19 movable within the rod 8 to affect movement of the rod 8 relative to the cylinder 2 and displacement of the first point relative to the second point (Fig. 1-2).

	Regarding claim 8, Svenska, modified as above, further discloses (all references are to Svenska) that the first chamber 21 comprises a first port 36 allowing a first fluid to enter the first chamber 21 during a pre-charging phase, the first port 36 operable to be closed in use (Fig. 1-2; Pg. 2, lines 83 – 95).

	Regarding claim 9, Svenska, modified as above, further discloses (all references are to Svenska) that the second chamber 22 comprises a second port 33 allowing a second fluid to flow into the second chamber 22 during a vehicle preparation phase, the second port 33 operable to be closed in use (Fig. 1-2; Pg. 2, lines 83 – 95).

	Regarding claim 10, Svenska, modified as above, further discloses (all references are to Svenska) that the first fluid is a gas and the second fluid is a liquid (Pg. 2, lines 74 – 95), such that the second chamber 22 is operable to maintain a substantially constant volume in use (Fig. 1-2; Pg. 2, lines 74 – 76; ‘incompressible’).

	Regarding claim 11, Svenska, modified as above, further discloses (all references are to Svenska) a vehicle comprising the suspension strut 1 according to claim 1 (Pg. 1, lines 9 – 19).
	
Regarding claim 13, Svenska discloses (Fig. 1) a damper assembly 11 adapted to provide a damping force as fluid flows through the damper assembly 11 during relative compression between the first point 40 and the second point 39 (Pg. 2, lines 50 – 52; bore 12 and disk 17 are part of damper assembly 11), wherein the damper assembly 11 comprises:
a side wall and a damper aperture 12 in the side wall (Fig. 1; aperture 12 is formed by side walls defining aperture 12), wherein the damper aperture 12 is openable to allow fluid to flow through the damper assembly 11 (Pg. 2, lines 105 – 127); and
a damper valve 17 openable by fluid flowing through the damper assembly 11 during relative compression between the first point 40 and the second point 39, the damper valve 17 remaining closed as fluid flows through the damper assembly 11 during relative extension between the first point 40 and the second point 39 (Pg. 3, lines 68 – 89), wherein the damper valve 17 comprises
a valve aperture 15 provided in an axial face of the damper assembly 17 (Fig. 1), and
a plate 17 configured to be located on the same axial face of the damper assembly (Fig. 1).
	Svenska does not disclose a bias device, wherein the bias device biases the plate towards the valve aperture and axial face to close the valve aperture, and fluid flowing through the damper assembly during relative compression between the first point and the second point causes the plate to move away from the valve aperture and axial face to open the damper valve, or that the plate is located on a first side of the valve aperture and the bias device is located on a second side of the valve aperture that is opposite the first side.
	Shelcoviz teaches (Fig. 4-5) a bias device 20 for a damper valve 10, wherein the bias device 20 biases the plate towards a valve aperture 62 and axial face 46 to close the valve aperture 62 (Fig. 4; Para. [0043]), and fluid flowing through the damper assembly 10 during relative compression between a first point and a second point causes a plate 18 to move away from the valve aperture 62 and axial face 46 to open the damper valve 10 (Fig. 5), and that the plate 18 is located on a first side of the valve aperture 62 and the bias device 20 is located on a second side of the valve aperture 62that is opposite the first side.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Svenska by including a bias device to bias the plate toward the aperture and having the bias device and plate on opposite sides of the valve aperture as disclosed by Shelcoviz because the bias device biases the plate so that it is normally seated against the axial face, in the closed position (Para. [0043] of Shelcoviz).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the bias device and the plate on opposing sides of the valve aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 15, Svenska, modified as above, further discloses (all references are to Svenska) a suspension strut 1 comprising the damper assembly 11 according to claim 13 (Fig. 1), wherein the damper aperture 12 is open throughout operation of the strut to allow fluid to flow through the damper assembly 11 (Pg. 2, lines 105 – 127), the suspension strut 1 comprising:
a piston 19 (Fig. 1); and
	a first chamber 21 on a first side of the piston 19 (Fig. 1), and a second chamber 22 on a second side of the piston 19, wherein the piston 19 comprises a first cavity on the first side of the piston 19, the first cavity forming part of the first chamber 21 (Fig. 1), and wherein the piston 19 comprises a second cavity on the second side of the piston, the second cavity forming part of the second chamber 22 (Fig. 1),
	wherein displacement of the first point 40 relative to the second point 39 is resisted by a change in volume of the first chamber 21 due to movement of the piston 19 (Fig. 1; Pg. 2, lines 105 – 127).

Regarding claim 16, Svenska, modified as above, further discloses (all references are to Svenska) a rod 8 connectable to the first point; and
	 a cylinder 2 connectable to the second point (Fig. 1), the cylinder 2 movable with respect to the rod 8 to affect displacement of the first point relative to the second point (Fig. 1-2);
	wherein the damper assembly 11 is located within an end region of the rod 8 (Fig. 1; top end region), the damper assembly 11 providing a damping force as fluid flows into the rod 8 through the damper assembly 11 during relative compression between the first point and the second point (Fig. 1-2; compression results in fluid flowing from above damper assembly 11 to below damper assembly 11, with damper assembly 11 providing damping force).

Regarding claim 17, Svenska, modified as above (all references are to Svenska) further discloses that the first chamber 21 and the piston 19 are located within the rod 8 (Fig. 1) and the second chamber 22 is located at least partially within the cylinder 2 (Fig. 1), the piston 19 movable within the rod 8 to affect movement of the rod 8 relative to the cylinder 2 and displacement of the first point relative to the second point (Fig. 1-2).

Regarding claim 18, Svenska, modified as above, further discloses (all references are to Svenska) that the first chamber 21 comprises a first port 36 allowing a first fluid to enter the first chamber 21 during a pre-charging phase, the first port 36 operable to be closed in use (Fig. 1-2; Pg. 2, lines 83 – 95), and wherein the second chamber 22 comprises a second port 33 allowing a second fluid to flow into the second chamber 22 during a vehicle preparation phase, the second port 33 operable to be closed in use (Fig. 1-2; Pg. 2, lines 83 – 95).

	Regarding claim 19, Svenska, modified as above, further discloses (all references are to Svenska) that the first fluid is a gas and the second fluid is a liquid (Pg. 2, lines 74 – 95), such that the second chamber 22 is operable to maintain a substantially constant volume in use (Fig. 1-2; Pg. 2, lines 74 – 76; ‘incompressible’).

Regarding claim 20, Svenska, modified as above, further discloses  (all references are to Svenska) a vehicle comprising the suspension strut 1 according to claim 15 (Pg. 1, lines 9 – 19).

Regarding claim 21, Svenska discloses (Fig. 1) a suspension strut 1 for a vehicle, the suspension strut comprising:
a first connector 40 for connecting to a first point on the vehicle (Fig. 1; Pg. 2, lines 96 – 102);
a second connector 39 for connecting to a second point on the vehicle (Fig. 1; Pg. 2, lines 96-102);
a rod 8 connectable to the first point via the first connector 40 (Fig. 1);
	a cylinder 2 connectable to the second point via the second connector 39 (Fig. 1), the cylinder 2 movable with respect to the rod 8 to affect displacement of the first point relative to the second point (Fig. 1-2);
a damper assembly 11 located within a region of the rod 8 (Fig. 1), the damper assembly 11 providing a damping force as fluid flows into the rod 8 through the damper assembly 11 during relative compression between the first point and the second point (Pg. 2, lines 50 – 52; bore 12 and disk 17 are part of damper assembly 11), the damper assembly 11 including:
a side wall and a damper aperture 12 in the side wall (Fig. 1; aperture 12 is formed by side walls defining aperture 12), wherein the damper aperture 12 allows fluid to flow through the damper assembly 11 during operation of the strut 1 (Pg. 2, lines 105 – 127), and
a damper valve 17 openable by fluid flowing through the damper assembly 11 during relative compression between the first point 40 and the second point 39, the damper valve 17 remaining closed as fluid flows through the damper assembly 11 during relative extension between the first point 40 and the second point 39 (Pg. 3, lines 68 – 89), wherein the damper valve 17 includes
a valve aperture 15 (Fig. 1), and
a plate 17 (Fig. 1);
	a piston 19 (Fig. 1); and
	a first chamber 21 on a first side of the piston 19 (Fig. 1), and a second chamber 22 on a second side of the piston 19, wherein displacement of the first point relative to the second point is resisted by a change in volume of the first chamber 21 due to movement of the piston 19 (Fig. 1; Pg. 2, lines 105 – 127).
	Svenska does not disclose a bias device to bias the plate towards the valve aperture to close the valve aperture, and fluid flowing through the damper assembly during relative compression between the first point and the second point causes the plate to move away from the valve aperture to open the damper valve, or that the plate and the bias device are on opposing sides of the valve aperture.
	Shelcoviz teaches (Fig. 4-5) a bias device 20 for a damper valve 10 to bias the plate towards a valve aperture 62to close the valve aperture 62 (Fig. 4; Para. [0043]), and fluid flowing through the damper assembly 10 during relative compression between a first point and a second point causes a plate 18 to move away from the valve aperture 62 to open the damper valve 10 (Fig. 5), and that the plate 18 and the bias device 20 are on opposing sides of the valve aperture 62.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Svenska by including a bias device to bias the plate toward the aperture and locating the plate and the bias device on opposing sides of the valve aperture as disclosed by Shelcoviz because the bias device biases the plate so that it is normally seated against the axial face, in the closed position (Para. [0043] of Shelcoviz).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the bias device and the plate on opposing sides of the valve aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 22, Svenska, modified as above, further discloses (all references are to Svenska) a vehicle comprising the suspension strut 1 according to claim 15 (Pg. 1, lines 9 – 19).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of Shelcoviz, and further in view of Oblizajek et al. (US 2008/0078635 A1), hereinafter Oblizajek.
Regarding claims 4 and 14, Svenska, modified as above, does not disclose that the damper aperture is a first damper aperture, the damper assembly further comprising second and third damper apertures in the side wall of the damper assembly, wherein the second and third damper apertures are open throughout operation of the strut to allow fluid to flow through the damper assembly.
Oblizajek teaches (Fig. 3-4) a damper assembly 10 with a first second and third damper aperture 67 that are open throughout operation of the damper assembly to allow fluid to flow through the damper assembly 10 (Para. [0025]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Svenska and Shelcoviz to include a second and third damper aperture as disclosed by Oblizajek because the apertures allow fluid to flow between chambers of the damper assembly (Para. [0025] & [0030] of Oblizajek).


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of Shelcoviz, and further in view of Rositch et al. (US 2020/0223276 A1), hereinafter Rositch.
Regarding claim 12, Svenska, modified as above, does not disclose that the vehicle is a military vehicle for carrying a weapon.
Rositch teaches a damper assembly 20 that is used in a military vehicle for carrying a weapon (Para. [0022]).
Accordingly, the prior art references teach that it is known that the damper assembly of Svenska and Shelcoviz and the damper assembly of Rositch are functional equivalents for providing damping and suspension to a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the damper assembly of Rositch for the damper assembly of Svenska and Shelcoviz, resulting in a military vehicle having the damper assembly of Svenska and Shelcoviz, because both elements were known equivalents for providing suspension and damping to a vehicle. The substitution would have resulted in the predictable result of providing suspension and damping to the vehicle.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant argues that independent claims 1, 13 and 21 are allowable because the combination of Svenska and Shelcoviz fail to disclose that the bias device and the plate are on opposite sides of the valve aperture. Applicant states that if the spring 20 of Shelcoviz were applied to Svenska, the spring 20 and plate 17 would both be located below the orifice 15 of Svenska. However, as shown above in the rejections of claims 1, 13 and 21 under 35 U.S.C. 103, Shelcoviz also teaches that the bias device and plate can be located on opposite sides of the valve aperture. Further, In re. Japikse (referenced above) holds that rearrangement of parts, such as rearranging the bias device and the plate to be on opposite sides of the valve aperture, involves only routine skill in the art. Applicant’s allegation that the Examiner verbally acknowledged such differences between the alleged combination and the amended features is false. As stated in the Examiner Interview Summary dated 10/18/2022, Examiner acknowledged the differences between the base reference Svenska and the amended features, but made no comment regarding the combination of references or any further possible teachings. For at least the above reasons, the arguments regarding the rejection of independent claims 1, 13 and 21 under 35 U.S.C. 103 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614